DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 10, and 18 are objected to because “the outer pressure” (line 3) lacks antecedent basis in the claims.
Claim 13 is objected to because “the distributor” (line 4) lacks antecedent basis in the claims. It is noted that although claim 13 depends from claim 1, a distributor is recited in claim 2 (line 2).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control unit” in claims 4, 5, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim beyond a black box drawing (UC, fig. 3) and a statement that the control unit is “carried by an electronic board” (Published Application, ¶ [0094]).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8-11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard et al. (US 6,591,662 B1) in view of Keil et al. (US 2018/0231433 A1).
Regarding claim 1, Grimard et al. discloses a device (sealing detection device) for testing the sealing of at least one system (fig. 9) for insulating two mediums in a sealed manner, said test device including a casing (4) comprising a seal (36) configured to contact with the system and to ensure a sealing enabling the definition of a test volume (E) between the system and the casing (seal 36 contacts flange 5 of the system and ensures a sealing enabling the definition of space E between flanges 5 and 4; c. 6, ll. 29-32), a pneumatic pump (38) and a pneumatic circuit (pneumatic circuit including vacuum pump 38, valve 81, and pipe 37) configured, and in a second step, to connect the pump (38) to a test volume (E) such that the pump (38) generates in the test volume (E) a pressure at a given value (pump 38 generates a reference value of pressure in space E; c. 7, ll. 5-15), and at least one sensor (44) for measuring the pressure in the test volume (sensor 44 measures the pressure in space E; c. 6, ll. 48-52), the pneumatic circuit (81, 37) being configured to ensure at least a connection of the test volume (E) with a depression orifice of the pump (valve 81 and pipe 37 ensure a connection of space E with a vacuum opening of pump 38).
Regarding claims 4, 6, and 8-13, Grimard et al. discloses a control unit (45) configured to command the pump (38) and the pneumatic circuit (c. 6, ll. 48-52); the system to be verified being a double door transfer system of an insulator (c. 1, ll. 48-54), wherein the pump (38) is configured to reduce the pressure in the test volume (E) with respect to the outer pressure (pump 38 reduces the pressure in space E; c. 6, ll. 59-67); the system to be verified being a double door transfer system of a container (c. 1, ll. 48-54), wherein the pump (38) is configured to reduce the pressure in the test volume (E) with respect to the outer pressure (pump 38 reduces the pressure in space E; c. 6, ll. 59-67); including fixing means (34) configured to engage with the system to be tested (coupling 34 engages with the insulating system; fig. 9); the system to be verified being either a system comprising a flexible part, or a double door transfer system of an insulator or of a container (the system is a double door transfer system of an insulator; c. 1, ll. 48-54), the sealing test including a control unit (45) configured to command the pump and the pneumatic circuit (c. 6, ll. 48-52), wherein the distributor (81) between the pump (38) and the test volume (E) is configured to ensure a connection of the test volume (E) with a pressure orifice of the pump (valve 81 between pump 38 and space E is configured to ensure a connection of space E with a pressure opening of pump 38; fig. 9), and wherein, in the case of the test of a system comprising a flexible part, the control unit is configured to connect, in a test phase, the system comprising a flexible part to the pressure orifice of the pump and to connect, at the end of the test, the system comprising a flexible part to the depression orifice of the pump and, in the case of the test of a double door transfer system (c. 1, ll. 48-54), the control unit (45) is configured to connect, in a test phase, the test volume to the depression orifice of the pump (during a sealing test, space E is connected to a vacuum opening of pump 38; c. 7, ll. 5-15 and 52-58).
Regarding claims 14, 16, and 17, Grimard et al. discloses a control unit (45) configured to command the pump (38) and the pneumatic circuit (c. 6, ll. 48-52) and wherein the control unit (45) includes at least one emitter (47) for emitting a signal representative of the result of the sealing test (alarm 47 emits a signal representative of the result of the sealing test; c. 7, ll. 5-15); a method for testing the sealing of a system (fig. 9) for insulating two mediums in a sealed manner (c. 1, ll. 48-54) implementing a sealing test device (fig. 9), and comprising: mounting of the device on the system (fig. 9); pneumatic connection of the pump (38) to the test volume (pump 38 is connected to space E; c. 7, ll. 5-15); activation of the pump (38) to establish a pressure at a given value in the test volume (pump 38 is activated to establish a pressure reference value in space E; c. 7, ll. 5-15); stopping of the pump (pump 38 is stopped after a reference value is reached; c. 7, ll. 5-15); monitoring of the pressure in the test volume (pressure is monitored by sensor 44; c. 7, ll. 5-15); emission of a signal representative of the result of the test (alarm 47 emits a signal representative of the result of the test; c. 7, ll. 5-15);
Although Grimard et al. discloses a seal (36) defining the test volume (E), it is silent on the seal (36) being inflatable.
Keil et al. teaches a device for testing the sealing of a system comprising an inflatable seal (2) configured to contact, in the inflated state, with a system (test disc 1 and connector 18; fig. 3b) and to ensure a sealing enabling the definition of a test volume (at connector 18) configured, in a first step, to connect a pump (12) to the inflatable seal (2) such that the pump (12) inflates the inflatable seal (pump 12 inflates hose 2; ¶ [0061]); wherein a pneumatic circuit includes a monitoring system (8) for monitoring the pressure in the inflatable seal (pressure sensor 8 monitors the pressure in sealing device 2; ¶ [0061]); the system to be verified comprising at least one flexible part (glove), wherein the pump (12) is configured to inflate the flexible part (pump 12 is configured to seal the isolator to inflate the glove; ¶ [0061-0063]); a method for testing the sealing of a system for insulating two mediums in a sealed manner (isolator) implementing a sealing test device (1), and comprising: mounting of the device (1) on the system (test device 1 is mounted on the isolator); pneumatic connection of the pump to the inflatable seal (pump 12 is connected to inflatable hose 2; ¶ [0061]); activation of the pump (12) until the pressure in the inflatable seal (2) reaches a given value (pump 12 is activated until a preset target pressure is reached in inflatable hose 2; ¶ [0061]); stopping of the pump (pump 12 is stopped when a preset target pressure is reached; ¶ [0061]); and draining of the inflatable seal (2) and of the test volume, if necessary (after a testing process, inflatable hose 2 is deflated and test device 1 is removed from the isolator); wherein the first given value is of the order of 2 bar (as pump 12 is a micro-air pump, the preset target pressure is “of the order” or within some range of 2 bar).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grimard et al. with the inflatable seal of Keil et al. to provide a more accurate testing arrangement by ensuring a gas-tight seal between connection components (Keil et al., c. 13, ll. 64-67). In modifying the apparatus of Grimard et al. with the inflatable seal of Keil et al., one of ordinary skill would have known that the pump must inflate the seal in a first step, and pressurize the test volume in a second step.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard et al. (US 6,591,662 B1) in view of Keil et al. (US 2018/0231433 A1), and further in view of Keller et al. (US 6,498,496 B1).
Regarding claim 7, Grimard et al. in view of Keil et al. disclose the invention as set forth above.
Grimard et al. and Keil et al. are silent on the pump being a diaphragm pump.
However, diaphragm pumps are well known in the art of pumps and leak detection in pharmaceutical, biological, and food industries requiring a high degree of purity. Keller et al. teaches a diaphragm pump (c. 1, ll. 7-13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grimard et al. in view of Keil et al. with the diaphragm pump of Keller et al. to prevent contamination of the test volume of the isolator.

Allowable Subject Matter
Claims 2, 3, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the pneumatic circuit includes at least one distributor between the pump and the inflatable seal, at least one distributor between the pump and the test volume, and at least one distributor between the inflatable seal, the test volume and a draining zone, and wherein the distributor between the pump and the test volume is configured to ensure at least a connection of the test volume with the depression orifice of the pump” in combination with the remaining claim elements as recited in claims 2, 3, and 15. 
The prior art does not disclose or suggest “the system being a double door transfer system of an insulator or of a container, and the first given value being a pressure lower than the outer pressure” in combination with the remaining claim elements as recited in claim 18.
The prior art does not disclose or suggest “the system being a system comprising a flexible part, the second value being a positive pressure of the order of a few mbar to a few tens of mbar” in combination with the remaining claim elements as recited in claims 19 and 20. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852